Citation Nr: 1024080	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  01-08 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement an effective date earlier than October 19, 
1993, for the grant of a 20 percent evaluation for residuals 
of a fracture of the right medial malleolus.

2.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fracture of the right medial 
malleolus.

3.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a left shoulder injury with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty June 1971 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and November 2000 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  During the 
pendency of the Veteran's appeal, his claims folder was 
transferred to the RO in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge, in October 2007.  A 
transcript of the hearing is of record.  

This case was previously before the Board in December 2007, 
at which time it was remanded for additional development.  

The issues of entitlement to a disability evaluation in 
excess of 30 percent for residuals of a fracture of the right 
medial malleolus, and a disability evaluation in excess of 20 
percent for residuals of a left shoulder injury with 
traumatic arthritis are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran submitted a claim for an increased evaluation 
for his service-connected right ankle disability in March 
1990.

2.  In a November 1990 rating action, the RO increased the 
evaluation for Veteran's right ankle disability to 10 
percent, effective from March 16, 1990; the date his claim 
was received.  

3.  On October 19, 1993, VA received a statement from the 
Veteran, in which he requested an increased rating for his 
right ankle disability.

4.  In an August 1994 rating action, the RO increased the 
right ankle disability evaluation to 20 percent, effective 
from October 19, 1993.

5.  An unsigned and undated statement, allegedly sent to VA 
in November 1991, did not express disagreement with the 
November 1990 rating action and is not a notice of 
disagreement in response to the November 1990 rating action; 
and is shown to have been received by VA on September 13, 
1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 19, 
1993, for the grant of a 20 percent rating for residuals of a 
fracture of the right medial malleolus have not been met.  38 
U.S.C.A. § 5110 (West 2009); 38 C.F.R. §§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Board notes that a substantially complete claim was 
received in October 1993, prior to the enactment of the VCAA.  
Since then, the provisions of the VCAA have been fulfilled by 
information provided to the Veteran in letters from the 
RO/AMC dated in March 2006 and January 2008.  These letters 
notified the Veteran of what evidence was needed to 
substantiate his claim, of VA's responsibilities in obtaining 
information to assist him in completing his claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  These letters also served to 
provide notice of the type of evidence necessary to establish 
a disability rating and effective date for the disability 
under consideration, pursuant to the recent holding in the 
Dingess decision.  

It appears then that the only deficiency with regard to VCAA 
notice in this case is that VCAA notice was received 
following the initial adjudication of the claim.  The timing 
deficiency in this case was cured by readjudication of the 
claim in a January 2010 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 
2006).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's VA 
and private medical records.  The Veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

II. Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400.

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  38 
C.F.R. § 3.400(o) (2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).   

The Veteran was granted service connection for residuals of a 
fracture of the right medial malleolus and assigned a 
noncompensable disability evaluation in an August 1985 rating 
decision.  The Veteran was notified of that decision in that 
same month and did not disagree with the assigned rating or 
submit any evidence within one year.  The decision is 
therefore final.  

The Veteran submitted a claim for an increased evaluation for 
his service-connected right ankle disability in March 1990.  
A VA examination was conducted in August 1990.  No other 
medical evidence was submitted.  In a November 1990 rating 
action, the RO increased the evaluation for Veteran's right 
ankle disability to 10 percent, effective from March 16, 
1990; the date his claim was received.  The Veteran did not 
submit any evidence or statements, to include a notice of 
disagreement (NOD), within one year of the date he was 
notified of this rating decision so the decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  The RO sent 
notification of the rating decision to the Veteran in 
November 1990.

On October 19, 1993, VA received a statement from the 
Veteran, in which he requested an increased rating for 
residuals of a fracture of the right medial malleolus.  The 
Veteran was afforded a VA examination in April 1994.  At the 
examination, the right ankle range of motion was dorsiflexion 
to 0 degrees, plantar flexion to 30 degrees, inversion to 0 
degrees and eversion to 5 degrees.  There was definite 
atrophy of the right lower leg.  X-rays were normal except 
for small osteophytes to the anterior aspect of the talus.

In an August 1994 rating action, the RO increased the right 
ankle disability evaluation to 20 percent, effective from 
October 19, 1993, based on moderate limitation of motion, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Veteran submitted an NOD, which was received in September 
1994.  He contended that the effective date for the 20 
percent evaluation should be December 1, 1991.  He said he 
had requested a reevaluation of his disability in November 
1991 while living in Italy.  He noted he had submitted a 
change of address and a request for education benefits, along 
with a request for a reevaluation to the American Consulate.

In support of his claim, the Veteran submitted a copy of an 
undated and unsigned letter written by him, and purportedly 
sent to the American Consulate in Milan, that requested 
assistance in getting a Priority Patient Data Card.  In the 
letter he also wrote he had filed a claim [with the RO] in 
Biloxi, Mississippi, and had since moved to Aviano, Italy 
with his wife.  He wrote that it was difficult for him to 
receive treatment for his right ankle because of the 
limitation of appointments, his lower priority as a 
dependent, and the cost of private treatment.  He also wrote 
that he needed a "reexamination of his ankle" as he could 
barely walk down stairs without help and it was more 
difficult to walk on cold days.  The Veteran avers this 
letter was sent to the consulate in either November or 
December 1991.  He alleges that he received a response from 
the embassy in December 1991, and has provided an envelope 
postmarked December 13, 1991 by the American Consulate 
General.  The undated and unsigned letter has a received date 
stamp of September 13, 1994 from the VA RO in Oakland, CA.  

The Veteran has also provided a copy of a follow-up letter he 
wrote to the American Embassy in Rome, Italy, in November 
1993.  In that letter, the Veteran said he had previously 
written about his ankle and other issues in 1991.  A copy of 
a written response from the embassy, dated in November 1993, 
informed him that there was no prior correspondence to the 
consulate on file.  The November 1993 response letter is date 
stamped by the American Embassy in Rome, Italy.  

In the statement of the case, the RO acknowledged receiving 
cables from the consulate regarding a change of address and 
education benefits for the Veteran.  The American Consul's 
letter dated November 1993 informed the Veteran that his 
request for a change in address was processed in November 
1991 and information regarding education benefits was sent to 
VA by facsimile, in December 1991.  The claims folder shows 
that a cable requesting a change of address was received in  
November 1991.  In October 1992, VA wrote to the Veteran 
concerning an April 1991 check that he indicated had not been 
received.  The RO noted in the statement of the case, 
however, that there was no record of a claim for an increased 
evaluation until the Veteran's submission in 1993.

In the Veteran's November 1994 substantive appeal, he 
asserted he had submitted three issues to the consulate in 
1991, including the education benefits, a change of address, 
and his "reopened" claim.  He asserted that the first two 
claims were acted on, but not the latter.  He repeated his 
assertion that his effective date should be December 1, 1991.

At a June 1995 RO hearing, the Veteran appeared to argue that 
the 1991 correspondence was meant as an NOD with the November 
1990 rating decision that established a 10 percent disability 
evaluation, effective from March 1990.  The Veteran said when 
he received notice of that decision he sat down and wrote a 
letter saying he believed his disability evaluation should be 
higher.  A similar argument was made in a submission of 
November 1995.  However, in several other submissions, he 
appeared to argue that he had submitted a claim for an 
increased evaluation in November 1991, and has made a number 
of references to the effect that his 20 percent evaluation 
should be effective from December 1, 1991.  

The appeal was remanded in December 2007 so that the Veteran 
could clarify the basis for his earlier effective date claim.  
Specifically, he was asked whether he contended his November 
1991 submission was an NOD with the November 1990 rating 
decision; or, if he contended that the November 1991 
submission represented a new claim for an increased 
evaluation; or, if he intended anything else.

In a response received in March 2010, the Veteran stated that 
he had sent a letter to the American Consulate in Milan when 
he moved to Italy.  He stated that in that letter, he had 
sought a "re-evaluation" because VA had only given him a 10 
percent rating on his ankle.  The Board construes the 
Veteran's response as an indication that he contends his 
November 1991 submission was an NOD to the November 1990 
rating decision.  The Board acknowledges the Veteran's 
contention, but finds the argument that the 1991 statement 
was an NOD to be unpersuasive.  

An acceptable NOD must be in the form of a written 
communication from the claimant or his representative and 
must express dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  The NOD 
must be in terms which can be reasonably construed as a 
desire for review of that determination.  38 U.S.C. §7105; 38 
C.F.R. §20.201 (1991).  The undated written statement from 
the Veteran (purported to have been sent to VA in November or 
December 1991), did not express any dissatisfaction or 
disagreement with the November 1990 adjudicative 
determination by the RO; did not express a desire to have 
that determination reviewed; nor was any other document was 
received within a year's timeframe, which could be reasonably 
interpreted as a timely NOD.  In fact, the Veteran did not 
address the earlier decision at all, but requested assistance 
in seeing a doctor for his ankle for treatment and obtaining 
an examination of his ankle.  For this reason, the undated 
letter statement was not a NOD to the November 1990 rating 
decision.

The Veteran also averred in a July 1998 statement that a July 
1990 letter from his representative proved he was seeking a 
higher evaluation for his right ankle in 1990.  He argued 
this information should be enough to give him the benefit of 
the doubt and pay him from 1991.  The Board, however, notes 
the July 1990 letter predates the November 1990 rating 
decision which increased the Veteran's disability evaluation 
to 10 percent.  Thus, it also fails as an NOD.

As an NOD was not filed, the November 1990 decision became 
final.  Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2009).  The Veteran has not claimed there was CUE in the 
November 1990 rating determination.  Thus, there are no 
provisions in the applicable laws and regulations to allow an 
earlier effective date prior to October 19, 1993.

For the sake of argument, the Board has also addressed the 
Veteran's alternate contention that his undated letter 
(alleged to have been sent in November or December 1991) was 
a new claim for an increased rating.  In this regard, it is 
noted that the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) 
(1).  

In this case, the Board finds that the unsigned and undated 
statement submitted by the Veteran, and alleged to have been 
sent to VA in November 1991, could be liberally interpreted 
as a claim for an increased rating, as the Veteran indeed 
stated that he desired a "reexamination" of his ankle.  
When considered in light of the Veteran's contentions, the 
fact that the Federal Benefits Units at the American 
Consulate in Milan processed a request for change of address 
in November 1991 and sent a request for information on 
education benefits to the VA, in December 1991, lends some 
credence to the Veteran's argument that the letter (which 
included the request for a reexamination of his right ankle 
disability) was received by VA prior to October 19, 1993.  

Nonetheless, the fact remains that the letter in question is 
undated and is not date stamped by the American Consulate in 
Rome or Milan, Italy.  Thus, even if the Board were to accept 
the Veteran's argument that the undated and unsigned letter 
represented a new claim for an increased rating-there is no 
confirmation that it was received by VA in 1991.  The 
earliest date that it was shown to have been received by VA 
is on September 13, 1994 (as date stamped by the Oakland RO).  
Also, the November 1993 letter from the American Embassy in 
Rome, Italy indicated that there was no previous 
correspondence from the Veteran to the consulate on file 
(other than his November 1993 letter).  The only other 
correspondence that VA received from the Veteran, and in 
which he requested an increased rating for residuals of a 
fracture of the right medial malleolus, was on October 19, 
1993.  In addition, it is noted that there was no evidence 
dated in the year prior to his claim that would allow for an 
earlier effective date on that basis.  Based upon the record, 
the Board finds that an effective date earlier than October 
19, 1993, for 20 percent disability rating for residuals of a 
fracture of the right medial malleolus is not warranted.  


ORDER

An effective date earlier than October 19, 1993, for the 
grant of a 20 percent evaluation for residuals of a fracture 
of the right medial malleolus is denied.




REMAND

Right medial malleolus

The issue of entitlement to a disability evaluation in excess 
of 30 percent for residuals of a fracture of the right medial 
malleolus was previously before the Board, and was remanded 
for additional development in a December 2007 decision.

The Veteran was last afforded a VA examination for his ankle 
disability in January 2009.  Based on the Board's review of 
the examination report, it appears to be inadequate for 
rating purposes.  In reporting the range of motion in the 
right ankle, the examiner failed to correctly identify the 
measurements for the right ankle.  The Veteran is currently 
in receipt of the maximum rating for limitation of motion, 
however, a higher rating is allowed if there is evidence of 
ankylosis.  In this case, the VA examiner did not indicate 
whether the Veteran's ankle was ankylosed, and if so, what 
the position and angle of the ankylosis was.  The VA examiner 
was also asked to comment on the extent to which the 
Veteran's right ankle disability affected his ability to 
obtain and maintain substantially gainful employment, but 
failed to provide this opinion.  Where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2.  For these reasons, the examination 
is inadequate for rating purposes and the Veteran should be 
afforded a new examination. 

Left shoulder injury

The Veteran seeks a disability evaluation in excess of 20 
percent for residuals of a left shoulder injury with 
traumatic arthritis.  

At the VA examination held in January 2009, the VA examiner 
failed to comment on the extent to which the Veteran's left 
shoulder disability affected his ability to obtain and 
maintain substantially gainful employment.  Also, in a 
statement dated in February 2010, the Veteran indicated that 
his left shoulder disability had worsened since the 2009 
examination.  Specifically, he alleged that since he was last 
examined, he was unable to lift his arm past his belt for 
three weeks.  In light of the Veteran's report of worsening 
in the severity of his service-connected left shoulder 
condition; and the lack of a medical opinion as to whether 
his condition adversely affects his ability to obtain and 
maintain substantially gainful employment, he should be 
afforded another VA examination.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The Veteran has also indicated that he received additional 
treatment from his private physician Dr. Huelsnitz and also 
was seen at the Coffee Regional Hospital.  The Veteran 
completed an authorization and consent form (VA Form 21-4142) 
so that his treatment records could be obtained.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  Accordingly, the RO should request 
medical records pertaining to the Veteran, from Dr. Huelsnitz 
and the Coffee Regional Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of medical care 
related to the Veteran's service-connected 
left shoulder disability from Dr. 
Huelsnitz and the Coffee Regional 
Hospital.  Associate any records received 
with the claims file.

2.  After completing step 1, the RO should 
schedule the Veteran for a VA examination 
to assess the severity of his service-
connected right ankle disability.  The 
examiner should review the claims file and 
note review of the claims file in the 
examination report.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.

In reporting the right ankle of range of 
motion, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should also specifically 
state whether the Veteran's ankle is 
ankylosed, and if so; then identify the 
position and angle of the ankylosis.

The examiner is also requested to opine as 
to whether or not the Veteran's right 
ankle disability precludes the Veteran 
from obtaining and maintain substantially 
gainful employment.  The examination 
report must include a complete rationale 
for all opinions expressed.

3.  The Veteran should be afforded a VA 
examination to assess the severity of his 
left shoulder disability.  The examiner 
should review the claims file and note 
review of the claims file in the 
examination report.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.

The examiner should specifically address 
whether the Veteran's left arm movement is 
limited to shoulder level, midway between 
the side and shoulder level; or, whether 
it is limited to 25 degrees from his side.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner is also requested to opine as 
to whether or not the Veteran's left 
shoulder disability precludes the Veteran 
from obtaining and maintain substantially 
gainful employment.  The examination 
report must include a complete rationale 
for all opinions expressed.

4.  After performing any additional 
development deemed necessary, readjudicate 
the claims.  If any decision remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


